UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-18516 ARTESIAN RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Delaware 51-0002090 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 664 Churchmans Road, Newark, Delaware 19702 Address of principal executive offices (302) 453 – 6900 Registrant's telephone number, including area code Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule12b-2 of the Exchange Act.: Large accelerated filer oAccelerated filer þNon-accelerated filer oSmall reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): o Yes þ No As of April 30, 2008, 6,440,423 shares of Class A Non-Voting Common Stock and 881,452 shares of Class B Common Stock were outstanding. ARTESIAN RESOURCES CORPORATION INDEX TO FORM 10-Q Part I - Financial Information: Item 1 - Financial Statements Page(s) Consolidated Balance Sheets as of March 31,2008 and December 31, 2007 (unaudited) 3 Consolidated Statements of Income for the quarter ended March 31, 2008 and 2007 (unaudited) 4 Consolidated Statements of Retained Earnings 5 for the quarter ended March 31, 2008 and 2007 (unaudited) Consolidated Statements of Cash Flows 5 – 6 for the quarter ended March 31, 2008 and 2007 (unaudited) Notes to the Consolidated Financial Statements 7 – 13 Item 2 - Management's Discussion and Analysis of 14 – 20 Financial ConditionandResults of Operations Item 3 - Quantitative and Qualitative Disclosures about Market Risk 20 Item 4 - Controls and Procedures 21 Part II - Other Information: Item 1A - Risk Factors 21 Item 6 - Exhibits 22 Signatures Table Of Contents PART I– FINANCIAL INFORMATION ITEM 1– FINANCIAL STATEMENTS ARTESIAN RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS Unaudited (In thousands) March 31, 2008 December 31, 2007 ASSETS Utility plant, at original cost less accumulated depreciation $ 285,418 $ 274,140 Current assets Cash and cash equivalents 3,349 2,520 Accounts receivable, net 4,838 5,499 Unbilled operating revenues 2,699 3,198 Materials and supplies-at cost on FIFO basis 1,127 1,192 Prepaid property taxes 550 1,058 Prepaid expenses and other 788 857 Total current assets 13,351 14,324 Other assets Non-utility property (less accumulated depreciation 2008-$185; 2007-$177) 341 288 Other deferred assets 4,443 4,156 Total other assets 4,784 4,444 Regulatory assets, net 1,637 1,681 $ 305,190 $ 294,589 LIABILITIES AND STOCKHOLDERS' EQUITY Stockholders' equity Common stock $ 7,321 $ 7,300 Additional paid-in capital 65,663 65,363 Retained earnings 12,211 12,469 Total stockholders' equity 85,195 85,132 Long-term debt, net of current portion 91,627 91,757 176,822 176,889 Commitments and contingencies Current liabilities Lines of credit 2,398 898 Current portion of long-term debt 327 316 Accounts payable 4,101 3,225 Accrued expenses 3,182 2,483 Overdraft payable 2,488 1,672 Deferred income taxes 103 301 Interest accrued 494 326 Customer deposits 733 746 Other 2,076 1,877 Total current liabilities 15,902 11,844 Deferred credits and other liabilities Net advances for construction 23,313 23,840 Postretirement benefit obligation 868 868 Deferred investment tax credits 734 740 Deferred income taxes 26,040 25,170 Total deferred credits and other liabilities 50,955 50,618 Net contributions in aid of construction 61,511 55,238 $ 305,190 $ 294,589 See notes to the consolidated financial statements. 3 Table Of Contents ARTESIAN RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF INCOME Unaudited (In thousands, except per share amounts) For the Quarter Ended March 31, 2008 2007 OPERATING REVENUES Water sales $ 11,089 $ 10,707 Other utility operating revenue 440 432 Non-utility revenue 741 465 12,270 11,604 OPERATING EXPENSES Utility operating expenses 6,973 6,485 Non-utility operating expenses 563 210 Depreciation and amortization 1,334 1,212 State and federal income taxes 671 741 Property and other taxes 793 688 10,334 9,336 OPERATING INCOME 1,936 2,268 OTHER INCOME, NET Allowance for funds used during construction 117 60 Miscellaneous 464 463 INCOME BEFORE INTEREST CHARGES 2,517 2,791 INTEREST CHARGES 1,518 1,635 NET INCOME $ 999 $ 1,156 INCOME PER COMMON SHARE: Basic $ 0.14 $ 0.19 Diluted $ 0.13 $ 0.18 CASH DIVIDEND PER COMMON SHARE $ 0.17 $ 0.16 AVERAGE COMMON SHARES OUTSTANDING Basic 7,313 6,111 Diluted 7,434 6,273 See notes to the consolidated financial statements. 4 Table Of Contents ARTESIAN RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF RETAINED EARNINGS Unaudited (In thousands) For the Quarter Ended March 31, 2008 2007 Balance, beginning of period $ 12,469 $ 10,662 Net income 999 1,156 13,468 11,818 Less: Dividends 1,257 977 Balance, end of period $ 12,211 $ 10,841 See notes to the consolidated financial statements. ARTESIAN RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited (In thousands) For the Quarter Ended March 31, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES NET INCOME $ 999 $ 1,156 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,334 1,212 Deferred income taxes, net 667 882 Stock compensation 41 32 Allowance for funds used during construction (117 ) (60 ) Changes in assets and liabilities: Accounts receivable, net 661 (365 ) Income tax payable 3 Unbilled operating revenues 499 206 Materials and supplies 65 32 Prepaid property taxes 508 448 Prepaid expenses and other 69 213 Other deferred assets (315 ) (273 ) Regulatory assets 44 30 Postretirement benefit obligation (15 ) Accounts payable 876 (698 ) Accrued expenses 699 (511 ) Interest accrued 168 156 Customer deposits and other, net 186 323 NET CASH PROVIDED BY OPERATING ACTIVITIES 6,384 2,771 CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures, net of AFUDC (7,975 ) (5,045 ) Proceeds from sale of assets 16 6 NET CASH USED IN INVESTING ACTIVITIES (7,959 ) (5,039 ) 5 Table Of Contents ARTESIAN RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) Unaudited (In thousands) For the Quarter Ended March 31, 2008 2007 CASH FLOWS FROM FINANCING ACTIVITIES Net borrowings under line of credit agreements 1,500 1,245 Overdraft payable 816 1,594 Net advances and contributions in aid of construction 1,158 1,378 Principal repayments of long-term debt (118 ) (113 ) Net proceeds from issuance of common stock 280 272 Dividends (1,257 ) (977 ) Deferred debt issuance costs 25 26 NET CASH PROVIDED BY FINANCING ACTIVITIES 2,404 3,425 NET INCREASE IN CASH AND CASH EQUIVALENTS 829 1,157 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 2,520 1,414 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 3,349 $ 2,571 Supplemental Disclosure of Non-Cash Activity: Utility Plant received as Construction Advances and Contributions $ 4,853 $ Supplemental Disclosures of Cash Flow Information: Interest paid $ 1,325 $ 1,438 Income taxes paid $ $ See notes to the consolidated financial statements. 6 Table of Contents NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – GENERAL Artesian Resources Corporation, or Artesian Resources, operates as a holding company, whose income is derived from the earnings of our six wholly owned subsidiaries and our one-third interest in AquaStructure Delaware, L.L.C., a limited liability corporation that is inactive.The terms “we”, “our”, “Artesian” and the “Company” as used herein refer to Artesian Resources and its subsidiaries. On July 20, 2007, the Maryland Public Service Commission approved Artesian Resources’ acquisition of the Carpenters Point Water Company.The acquisition was completed on August 7, 2007 in a transaction accounted for under Statement of Financial Accounting Standards No. 141 “Business Combinations” (SFAS 141) and the results of operations are included in the Consolidated Statement of Income as of the August 7, 2007 date of acquisition.Carpenters Point Water Company serves a 141 home community in Cecil County, Maryland near the Interstate 95 growth corridor between Philadelphia and Baltimore and has sufficient groundwater supply and elevated water storage to serve additional customers in the undeveloped portions of its franchise and surrounding area.Carpenters Point Water Company has been renamed Artesian Water Maryland, Inc., or Artesian Maryland. Artesian Water Company, Inc., or Artesian Water, our principal subsidiary, is the oldest and largest public water utility on the Delmarva Peninsula, and has been providing water service since 1905.Artesian Water distributes and sells water to residential, commercial, industrial, governmental, municipal and utility customers throughout Delaware.In addition, Artesian Water provides services to other water utilities, including operations and billing functions, and has contract operation agreements with 20 private and municipal water providers. Artesian Water Pennsylvania, Inc., or Artesian Water Pennsylvania, began operations in 2002, and is providing water service to a residential community, consisting of 38 customers, in Chester County, Pennsylvania.In 2005, the Pennsylvania Public Utilities Commission approved our application to increase our service area to encompass four specific planned developments. Another subsidiary of ours, Artesian Wastewater Management, Inc., or Artesian Wastewater, is a regulated entity that owns wastewater infrastructure and provides wastewater services in Delaware.Artesian Wastewater currently owns and operates five wastewater treatment facilities, which are capable of treating approximately 750,000 gallons per day and can be expanded to treat approximately 1.6 million gallons per day. Our two other subsidiaries, neither of which is regulated, are Artesian Utility Development, Inc., or Artesian Utility, which designs and builds water and wastewater infrastructure and provides contract water and wastewater services on the Delmarva Peninsula, and Artesian Development Corporation, or Artesian Development, the sole activity of which is the ownership of a six-acre parcel of land zoned for office buildings located immediately adjacent to our corporate headquarters. On May 1, 2007, Artesian Utility acquired all rights, titles and interest in operations contracts of TMH Environmental Services, Inc., or TMH.TMH, incorporated in Pennsylvania, currently provides contract water and wastewater operation services to 25 private, municipal and governmental institutions in the southeastern part of Pennsylvania. 7 Table Of Contents Stock Compensation Plans We maintain an equity compensation plan that provides for grants of stock options and restricted stock awards and other forms of stock compensation to our directors, officers and key employees.Prior to May25, 2005, we maintained three stock compensation plans.No further equity compensation can be issued under those plans.On May 25, 2005, the Company’s stockholders approved a new Equity Compensation Plan, or the Plan, which authorized up to 750,000 shares of Class A Non-Voting Common Stock for issuance.The terms and vesting schedules for options granted under the Plan may vary and are set at the time of grant by the Compensation Committee of the Board of Directors.Approximately $41,000 in compensation expense was recorded during the three months ended March 31, 2008 for stock options issued in May 2007 under the Plan.For the three months ended March 31, 2007 an expense of approximately $32,000 was recorded for stock options granted in May 2006. Effective January 1, 2006, we adopted the fair value recognition provisions of Statement of Financial Accounting Standards No. 123(R), “Share-Based Payment”, and related interpretations (“SFAS No. 123R”) using the modified-prospective transition method.Under this method, compensation cost recognized included (a) compensation cost for all share-based payments granted prior to, but not yet vested, as of January 1, 2006 based on the grant date fair value estimated in accordance with the original provisions of SFAS No. 123R and (b) compensation cost for all share-based payments granted on or subsequent to January 1, 2006, based on the grant-date fair value estimated in accordance with the provisions of SFAS No. 123R.All options were granted at market value with a 10 year option term with a vesting period of one year from the dates of grant, May 16, 2007 and May 12, 2006.The fair value of the options that were granted in 2007 and 2006 were estimated using a Black-Scholes-Merton option-pricing formula, applying the following assumptions: 2007 2006 Expected Dividend Yield 3.250 % 2.930 % Expected Stock Price Volatility 0.272 0.238 Weighted Average Risk-Free Interest Rate 4.690 % 5.030 % Weighted Average Expected Life of Options (in years) 6.650 3.260 For 2007 and 2006, the expected dividend yield was based on a 12 month rolling average of the current dividend yield.The expected volatility is the standard deviation of the change in the natural logarithm of the stock price (expressed as an annual rate) for the seven year period ended May 31, 2007, and the three year period ended June 30, 2006, for 2007 and 2006, respectively.The expected life was based on historic exercise patterns for similar grants.The risk free interest rate is the 7-year Treasury Constant Maturity rate as of the date of the grant for 2007 and the 3-year Treasury Constant Maturity rate as of the date of the grant for 2006. 8 Table Of Contents The following summary reflects changes in the shares of Class A Non-Voting Common Stock under option: Option Shares Weighted Average Exercise Price Weighted Average Remaining Life (Yrs.) Aggregate Intrinsic Value (in thousands) Plan options Outstanding at January 1, 2008 574,696 $ 14.621 Granted N/A Exercised (10,600 ) $ 7.613 Canceled N/A Outstanding at March 31, 2008 564,096 $ 14.752 4.79 $ 2,383 Options exercisable at March 31, 2008 537,096 $ 14.511 4.57 $ 2,383 The total intrinsic value of options exercised during the three month period ended March 31, 2008 was approximately $117,000. The following summary reflects changes in the non-vested shares of Class A Stock under option: Non-vested Shares Option Shares Weighted Average Grant -Date Fair Value Per Option Non-vested at January 1, 2008 27,000 $ 4.847 Granted N/A Vested N/A Canceled N/A Non-vested at March 31, 2008 27,000 $ 4.847 As of March 31, 2008, there was $21,000 of total unrecognized expense related to non-vested option shares granted under the Plan.That cost will be recognized over the remaining vesting period of the unvested options. NOTE 2 – BASIS OF PRESENTATION The unaudited Consolidated Financial Statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all the disclosures required in the financial statements included in the Company's annual report on Form 10-K.Accordingly, these financial statements and related notes should be read in conjunction with the financial statements and related notes in the Company's annual report on Form 10-K for fiscal year 2007. In the opinion of the Company, the accompanying unaudited Consolidated Financial Statements reflect all normal recurring adjustments necessary to present fairly the Company's balance sheet position as of March 31, 2008 and the results of operations for the quarterly periods ended March 31, 2008 and 2007 and cash flows for quarter ended March 31, 2008 and 2007. The results of operations for the interim period presented are not necessarily indicative of the results for the full year or for future periods. 9 Table Of Contents NOTE 3 - REGULATORY ASSETS Certain expenses are recoverable through rates charged to our customers, without a return on investment, and are deferred and amortized during future periods using various methods as permitted by the Delaware Public Service Commission, or PSC.Expenses related to applications to increase rates are amortized on a straight-line basis over a period of two years.The postretirement benefit obligation, which is being amortized over 20 years, is adjusted for the difference between the net periodic postretirement benefit costs and the cash payments.The deferred income taxes will be amortized over future years as the tax effects of temporary differences previously flowed through to the customers reverse.Regulatory assets net of amortization, are comprised of the following: Unaudited (in thousands) March 31, 2008 December 31, 2007 Postretirement benefit obligation $ 958 $ 968 Deferred income taxes 563 567 Expense of rate proceedings 114 141 Other 2 5 $ 1,637 $ 1,681 Expenses related to the Net Periodic Pension Cost for the postretirement benefit obligation are as follows: Unaudited (in thousands) For the Three Months Ended March 31, 2008 2007 Net Periodic Pension Cost Interest Cost $ 13 $ 12 Amortization of Net Gain (5 ) Amortization of Transition Obligation 2 2 Total Net Periodic Benefit Cost $ 15 $ 9 Contributions Artesian Water contributed $26,000 to its postretirement benefit plan in the first three months of 2008 and expects to contribute another $77,000 for the remainder of the year.These contributions consist of insurance premium payments for medical, dental and life insurance benefits made on behalf of the Company’s eligible retired employees. 10 Table Of Contents NOTE 4 - NET INCOME PER COMMON SHARE AND EQUITY PER COMMON SHARE Basic net income per share is based on the weighted average number of common shares outstanding.Diluted net income per share is based on the weighted average number of common shares outstanding and the potentially dilutive effect of employee stock options.The following table summarizes the shares used in computing basic and diluted net income per share: For the Quarter Ended March 31, 2008 2007 (in thousands) Average common shares outstanding during the period for Basic computation 7,313 6,111 Dilutive effect of employee stock options 121 162 Average common shares outstanding during the period for Diluted computation 7,434 6,273 Equity per common share was $11.64 and $10.18 at March 31, 2008 and 2007, respectively.These amounts were computed by dividing common stockholders' equity by the number of shares of common stock outstanding on March 31, 2008 and 2007, respectively. NOTE 5 - IMPACT OF RECENT ACCOUNTING PRONOUNCEMENTS In September 2006, FASB issued Statement No. 157, "Fair Value Measurements".This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements.This statement applies under other accounting pronouncements that require or permit fair value measurements; however, the statement does not require any new fair value measurements.This statement is effective for fiscal years beginning after November 15, 2007 and interim periods within those years.On January 1, 2008, we adopted the provisions of SFAS 157, except as it applies to non-financial assets and non-financial liabilities for which the effective date has been delayed by one year as described below.The adoption of SFAS 157 did not have a material effect on our financial position or results of operations.The book values of cash and cash equivalents, accounts receivables, lines of credit, and accounts payable approximate their respective fair values due to the short-term nature of these instruments.The fair value of the long term debt at March 31, 2008 is estimated at $90.2 million determined by discounting their future cash flows using current market interest rates on similar instruments with comparable maturities as guided under SFAS 107. On February 12, 2008, the FASB issued FSP No. FAS 157-2, "Effective Date of FASB Statement No. 157," which delays the effective date of SFAS 157 for all nonfinancial assets and nonfinancial liabilities, except those that are recognized or disclosed at fair value in the financial statements on at least an annual basis, until January 1, 2009 for calendar year-end entities.The Company does not expect it to have a material effect on the financial statements. 11 Table Of Contents In February 2007, the Financial Accounting Standards Board, FASB, issued Statement No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities –
